DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
In claim 1, line 12, “defining” should be amended to read, “defines,” for clarity;
In claim 1, lines 16, 17, 18, “support arm” should be amended to read, “support arm rest, for clarity;
In claim 1, line 27, “the force” should be amended to read, “a force,” for clarity; 
In claim 4, line 25, “swashing ring” should be amended to read, “swash ring,” for clarity;
In claim 1, line 3, the limitation “support arm” should be amended to read, “arm holder,” for clarity. The same objection to applies to each occurrence of the limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 puts forth the limitation “said distributor being freely attached to said support arm such that said swash plate is positioned around said support arm such that said swash ring is configured to hang from said support arm by said support arm rest.” The disclosure does not put forth a support arm, and Examiner could not discern disclosed structure aligning with this limitation. As such, the claim is rejected as reciting new matter.
Claim 4 puts forth the limitation “wherein a support arm extends from said housing forming a fluid distribution tube.” The disclosure does not put forth a support arm, and Examiner could not discern disclosed structure, aligning with said limitation. As such, the claim is rejected as reciting new matter.
The remaining claims are rejected, due to dependency from claims 1 and 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said swash plate" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The limitation is being interpreted to reference the swash ring.
Claim 1 recites the limitation "said bevel" in line 24.  There is insufficient antecedent basis for this limitation in the claim. The limitation is being interpreted to reference the beveled top surface.
Claim 1 recites the limitation “an incoming liquid supply” in line 25. The limitation appears to be an improper double inclusion of “an incoming liquid supply” recited in line 3. The limitation should be amended to read “the incoming liquid supply.” 
Claim 4 recites the limitation "said swashing plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It appears Applicant intends to reference the previously recited swash ring. As such, the limitation is interpreted to reference the swash ring. 
Claim 4 recites the limitation "said bevel" in line 21.  There is insufficient antecedent basis for this limitation in the claim. The limitation is being interpreted to reference the beveled top surface.
Claim 5 puts forth that the upper tire is “removably to said housing.” The limitation is unclear. For purposes of this examination, the limitation is interpreted to state that the upper tire is “removably attached to said housing.”
The remaining claims are rejected due to their dependency from claims 1 and 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffin (US 9,457,363).
Regarding claim 4, Duffin discloses a liquid distributing sprinkler head, comprising, 
a housing (14, 12), with an attached nozzle (20), said nozzle (20) connected to an adapter (72) to be attached to an incoming liquid supply (Column 4, lines 20-21); 
 wherein a support arm (As best understood by Examiner, element 16 is interpreted as a support arm) extends from said housing (14, 12) forming a fluid distribution tube (Column 3, lines 38-39);
an upper tire (48) and lower tire assembly (50, 22) comprising a lower tire (50) and a lower tire carrier (22), wherein said upper tire (48) is attached to said housing (14, 12) (Figure 2, The upper tire is attached to the support arm, which is attached to the housing), wherein said lower tire (50) is attached to said lower tire carrier (22) and said lower tire (50) being positioned around said support arm (16) so as to form a space between said lower tire (50) and upper tire (48) (Figure 2), wherein at least one of said upper tire and said lower tire are removably attached to said sprinkler (The disclosure puts forth, in Column 2, lines 45-48, that the tires are affixed or attached to the sprinkler; The disclosure also puts forth in claim 1 that the nozzle is attached to the sprinkler, and in column 2, lines 58-62, that the attached nozzle is removable from the device; Examiner interprets the use of the term “attached” to indicate that a part is removable; As such, Column 2, lines 45-48 disclose that the tires are removable from the sprinkler);

said lower plate (26) having a lower plate first side (46) having a generally peaked surface profile (36) with an upturned edge (38) at the periphery of the plate (Figure 1), said surface incised by spirally radiating grooves (42) with a peak (44) on said lower plate first side (46) centrally positioned and having a beveled top surface (Column 2, lines 25-28); 
wherein said distributor (28, 26) being configured to hang freely from said lower tire (50) by said swashing ring (28) when the distributor is idle (Figure 2, The structure provides for the swashing ring of the distributor to hang on the lower tire), with said bevel on said lower plate configured to be deflected by an initial jet of liquid from an incoming liquid supply that travels through said sprinkler, and for the distributor to begin a nutation motion after said initial deflection with said nutation motion maintained by the force of the liquid on said spirally radiating grooves (Column 2, lines 36-43); and
said swashing ring (28) comprises a starting bump (34), wherein said swashing ring (28) rests on said starting bump (34) on said lower tire assembly (50, 22) (Figure 2) when the sprinkler is idle causing said distributor to tilt allowing for initialization of the nutation motion (Column 4, lines 1-5).
Regarding claim 5, Duffin discloses the sprinkler head of claim 4, wherein said upper tire (48) is removably to said housing (14, 12) (The disclosure puts forth in Column 2, lines 45-48, that the tires are affixed or attached to the sprinkler; The disclosure also puts forth in claim 1 that the nozzle is attached to the sprinkler, and in column 2, lines 58-62, that the attached nozzle is removable from the device; Examiner interprets the use of the term “attached” to indicate that a part is removable; As such, Column 2, lines 45-48 disclose that the upper tire is removably attached to the sprinkler body plate, which is attached to the housing).
Regarding claim 6, Duffin discloses the sprinkler of claim 4, wherein said lower tire (50) is removably attached to said lower tire assembly (50, 22) (The disclosure puts forth in Column 2, lines 45-48, that the tires are affixed or attached to the sprinkler; The disclosure also puts forth in claim 1 that the nozzle is attached to the sprinkler, and in column 2, lines 58-62, that the attached nozzle is removable from the device; Examiner interprets the use of the term “attached” to indicate that a part is removable; As such, Column 2, lines 45-48 disclose that the lower tire is removably attached to the lower tire assembly).
Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
	As to Applicant’s position that Duffin fails to disclose removably attached tires, Duffin puts forth in Column 2, lines 45-48, that the tires are affixed or attached to the sprinkler. Duffin also puts forth in claim 1 that the nozzle is attached to the sprinkler, and in column 2, lines 58-62, that the attached nozzle is removable from the device. Examiner interprets the use of the term “attached” to indicate that a part is removable. As such, Column 2, lines 45-48 disclose that the tires are removable from the sprinkler.	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752